Exhibit 10.3

FORBEARANCE AND WAIVER AGREEMENT

This Forbearance and Waiver Agreement (this “Agreement”) is dated and effective
June 11, 2014 among CleanTech Innovations, Inc., a Nevada corporation with its
principal executive offices located at C District, Maoshan Industry Park,
Tieling Economic Development Zone, Tieling, Liaoning Province, China 112616 (the
“Borrower”), and its wholly owned subsidiaries, Liaoning Creative Bellows Co.,
Ltd. (“Creative Bellows”) and Liaoning Creative Wind Power Equipment Co., Ltd.
(“Wind Power,” together with Creative Bellows, the “Subsidiaries”), each such
subsidiary organized under the laws of the People’s Republic of China, and NYGG
(Asia), Ltd., a company organized under the laws of the British Virgin Islands
with its principal executive offices located at 12th Floor Ruttonjee House, 11
Duddell Street, Central, Hong Kong (“Lender”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed in that certain
Divesture and Exchange Agreement (the “Exchange Agreement”) dated of even date
herewith by and among Borrower and the individual Shareholders set forth on
Exhibit A attached thereto (the “Shareholders”).

R E C I T A L S:

A. The Borrower is a debtor under (i) that certain Loan Agreement dated as of
December 13, 2010 by and among the Lender, the Borrower and the Subsidiaries;
(ii) that certain Promissory Note issued by the Borrower and the Subsidiaries in
favor of the Lender in the principal amount of $10,000,000 and (iii) that
certain $10,000,000 line of credit granted to the Borrower on August 17, 2013
(collectively, the “Prior Loans”).

B. The Lender and/or NYG Capital LLC (“NYGC”) have acquired indebtedness of the
Borrower previously owed to Fensterstock & Partners LLP and intend to acquire
additional indebtedness of the Borrower on or prior to the Distribution Date
including, without limitation, amounts that are owed by the Borrower to the law
firm of Stradley Ronon (the “Additional Indebtedness”, and together with the
Prior Loans, the “CTek Indebtedness”).

C. As of the date hereof, the Company is in breach of the covenants set forth in
under the documents governing the Prior Loans (such documents and the Lender’s
right to demand payment of any other CTek Indebtedness, the “CTek Debt
Obligations”), and events of default have occurred and are continuing under the
documents governing the Prior Loans (collectively, the “Events of Default”).

D. The Borrower has requested that each of the Lender and NYGC forbear from
exercising certain of their respective rights and remedies with respect to the
CTek Debt Obligations and the Events of Default, and the execution of this
Agreement is a condition precedent to the effectiveness of the Exchange
Agreement.

E. The Lender is willing to enter into this Agreement, subject to and on the
terms and conditions set forth in this Agreement, so that the transactions
described in the Exchange Agreement may be consummated.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are acknowledged, the parties hereto agree
as follows:

 

1. Event of Default. The Borrower acknowledges and agrees that the Borrower
and/or certain of its Subsidiaries is in breach of its obligations with respect
to the CTek Debt Obligations, and that Events of Default have occurred and are
continuing (collectively, the “Existing Default”). The Borrower further
acknowledges and agrees, for the avoidance of doubt, that the Lender shall be
deemed to have delivered any and all notices required to establish the Existing
Default and that any applicable cure periods in respect of the Existing Default
have expired. The parties hereto further acknowledge and agree that referencing
the Existing Default in this Section 1 does not constitute a waiver of the
Existing Default, or any other defaults or Events of Default that may now or
hereafter exist with respect to the CTek Debt Obligations, or any remedies that
the Lender may pursue in connection therewith or rights that may accrue in the
Lender pursuant thereto.

 

2. Forbearance.

 

  2.1 Subject to the terms and conditions of this Agreement, and provided that
no Forbearance Default (as defined below) has occurred, the Lender agrees that
during the period commencing on the date of this Agreement and ending on and the
first to occur of (i) September 10, 2014, (ii) the Distribution and (iii) the
termination of the Exchange Agreement (the “Forbearance Period”), the Lender
will not, and will procure that NYGC will not, file suit or take any other
action to enforce its rights with respect to the Existing Default. This limited
forbearance does not extend to any other default or Events of Default with
respect to the CTek Debt Obligations or any other rights and remedies available
to the Lender with respect to the Existing Default. Upon the earlier of (a) the
occurrence of a Forbearance Default (as defined below) or (b) the expiration of
the Forbearance Period, the Lender’s agreement to forbear shall automatically be
deemed terminated and the Lender shall be entitled to, immediately and without
notice, exercise all of its rights and remedies with respect to the CTek Debt
Obligations and this Agreement.

 

  2.2 Notwithstanding anything to the contrary contained herein, the
effectiveness of the agreement made by the Lender pursuant to Section 2.1
hereof, and the Lender’s agreement to forbear as described therein, is
conditioned upon the Borrower’s agreement, and the Borrower hereby agrees, to
(i) duly execute and deliver to the Lender this Agreement, (ii) duly execute,
and deliver to each of the Shareholders and perform its obligations under the
Exchange Agreement, (iii) procure that each Shareholder duly executes, delivers
to the Borrower and performs such Shareholder’s respective obligations under the
Exchange Agreement, and (iv) take such other actions and fulfill the obligations
set forth herein.

 

  2.3 Notwithstanding anything to the contrary contained herein upon execution
of this Agreement, the Lender hereby immediately and unconditionally releases
each of the Borrower’s China Subsidiaries from all obligations (including the
CTek Debt Obligations) under the Prior Loans.

 

2



--------------------------------------------------------------------------------

  2.4 The following events shall constitute “Forbearance Defaults”:

(i) the Borrower shall fail to comply with any provision of this Agreement;

(ii) the Borrower and/or any Shareholder shall fail to comply with any provision
of the Exchange Agreement;

(iii) the Lender determines, in its discretion, that the Borrower has failed to
diligently pursue and/or consummate the transactions contemplated by the
Exchange Agreement; or

(iv) the Borrower shall fail to provide to the Lender or its Representatives,
within two (2) Business Days’ request therefor, such information as the Lender
may reasonably request with respect to the Borrower and/or any Subsidiary.

 

3. Discussions. Except as set forth in Section 2.1 hereof, no past or future
discussions among the Borrower and/or any Subsidiary, or the Lender shall cause
a modification of the Prior Loans or any other CTek Debt Obligations or this
Agreement, establish a custom or waive, limit or condition the rights and
remedies of the Lender with respect to any CTek Debt Obligation or this
Agreement, all of which rights and remedies are expressly reserved. No such
discussions, if any, shall in any way be used by the Borrower and/or any
Subsidiary as a defense to the performance of any of its respective obligations
under the Prior Loans or any other CTek Debt Obligations or this Agreement.

 

4.

Authorization, Waiver and Release. The Borrower hereby warrants and represents
that: (i) the Borrower has been duly authorized to execute and deliver this
Agreement; (ii) neither the Borrower nor any Subsidiary has any right of claim,
offset, set-off, counter-claim or other defense to the performance of its
obligations under, or against enforcement of, the CTek Debt Obligations or this
Agreement, in accordance with each of their respective terms, conditions and
provisions; and (iii) the Lender, on and as of the date hereof, has fully
performed all obligations to the Borrower and/or any Subsidiary that the Lender
may have had or may have on and as of the date hereof. Without limiting the
generality of the foregoing, the Borrower, on its own behalf and on behalf of
its respective past, present and future representatives, partners, operators,
members, shareholders, officers, directors, agents, employees, servants,
Subsidiaries, affiliates and related companies, successors and assigns
(hereinafter referred to collectively as the “Borrowing Group”), hereby waives,
releases and forever discharges the Lender and NYGC, and the Lender’s and NYGC’s
respective past, present and future officers, directors, managers, subsidiary
and affiliated entities or companies, agents, servants, employees, shareholders,
partners, members, operators, representatives, advisors, successors, assigns,
attorneys, accountants, assets and properties, as the case may be (hereinafter
referred to collectively as the “Lender Group”), from and against all manner of
actions, cause and causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, obligations, liabilities, costs, expenses, losses,
damages, judgments, executions, claims and demands, of whatever kind and nature,
in law or in equity, whether known or unknown, whether or not concealed or
hidden, arising out of or relating to any matter,

 

3



--------------------------------------------------------------------------------

  cause or thing whatsoever, that any of the Borrowing Group, jointly or
severally, may have had, or now have or that may subsequently accrue against the
Lender Group by reason of any matter or thing whatsoever through the date hereof
arising out of or in any way connected to any of the CTek Debt Obligations, the
Exchange Agreement or this Agreement. It is acknowledged and agreed that the
Lender is specifically relying upon the representations, warranties, covenants
and agreements contained herein and that such representations, warranties,
covenants, and agreements constitute a material inducement to enter into this
Agreement.

 

5. Certain Representations. The Borrower, on behalf of itself and each
Subsidiary, hereby certifies, represents and warrants to the Lender as follows:

 

  5.1 The Quarterly Report on Form 10-Q filed by the Borrower filed with the SEC
on May 13, 2014 reflects all accrued and unpaid indebtedness of the Borrower as
of the date of this Agreement in excess of $10,000 (individually and in the
aggregate).

 

  5.2 As of the date of this Agreement, each of the Shareholders own or control
the number of shares of CTek Common Stock set forth in the Exchange Agreement,
and such shares are validly issued, fully paid and nonassessable.

 

  5.3 The concepts embodied in this Agreement and the terms and conditions set
forth herein have been voluntarily and independently negotiated by and between
the parties to this Agreement, and the Borrower has had the opportunity to
confer with its legal counsel with respect hereto.

6. Ratification of CTek Debt Obligations. The Borrower hereby agrees that the
terms, conditions and provisions of the CTek Debt Obligations remain unmodified
and in full force and effect, subject to the provisions of Section 2.1 hereof.

7. Interim Funding of CTek. During the Forbearance Period, the Lender agrees
that it shall fund the operating expenses of the Borrower (excluding any
operating expenses or other Liabilities of any Subsidiary including, without
limitation, Creative Bellows) as Lender deems reasonable, in its sole and
absolute discretion.

8. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York without giving
effect to its conflicts of law principles. The Borrower hereby irrevocably
submits to the exclusive jurisdiction of any New York State or United States
Federal Court sitting in New York County over any action or proceeding arising
out of or relating to this Agreement and any CTek Debt Obligation, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State or Federal Court.
The Borrower irrevocably consents to the service of any and all process in any
such action or proceeding by the serving of copies of such process to it at its
address above or as otherwise provided pursuant to any Prior Loan. The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law. The Borrower further waives any
objection to venue in such state or

 

4



--------------------------------------------------------------------------------

jurisdiction and any objection to an action or proceeding in such state or
jurisdiction on the basis of forum non-conveniens. The Borrower further agrees
that any action or proceeding brought against the Lender shall be brought only
in a New York State or United States Federal Court sitting in New York County.
THE BORROWER WAIVES ANY RIGHT IT MAY HAVE TO JURY TRIAL.

9. Successors and Assigns. Each and all of the terms, conditions and provisions
of this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors, personal representatives
and assigns.

10. Counterparts. This Agreement and any amendments, waivers, Consents or
supplements hereto may be executed in counterparts, each of which shall
constitute an original, but all taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

11. Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and will in no way be affected, impaired or invalidated thereby. If the
economic or legal substance of the transactions contemplated hereby is affected
in any manner adverse to any party as a result thereof, the parties will
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

12. Further Assurances. The Borrower hereby covenants and agrees to execute and
deliver, or cause to be executed and delivered, to the Lender all other
instruments, certificates, agreements, consents and other writings and to take
such actions and provide such other acts and assurances in the name of the
Borrower as Lender may reasonably require to accomplish the intent and purposes
of this Agreement. The Borrower hereby appoints the Lender as its
attorney-in-fact to execute and deliver any such instruments, certifications,
agreements, consents or other writings and to take any such actions and provide
such other acts and assurances, which appointment is coupled with an interest
and, therefore, irrevocable. The Lender hereby covenants and agrees to execute
and deliver, or cause to be executed and delivered, to the Borrower and each
Subsidiary all other instruments, certificates, agreements, consents and other
writings (including one or more releases) as the Borrower or such Subsidiary may
reasonably require to accomplish the intent and purposes of this Agreement.

13. No Further Obligation to Forbear. The Borrower hereby acknowledges and
agrees that the Lender is entering into this Agreement as a courtesy to
Borrower, and without any obligation to do so, and that the Lender shall have no
obligation to enter into any further forbearance agreements, or to enter into
any amendments or modifications of any of the CTek Debt Obligations.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first written above.

 

BORROWER: CLEANTECH INNOVATIONS, INC.   By:  

/s/ Terry McEwen

    Name:   Terry McEwen     Title:   Chief Executive Officer SUBSIDIARIES:
LIAONING CREATIVE BELLOWS CO., LTD.   By:  

/s/ Bei Lu

    Name:   Bei Lu     Title:   President LIAONING CREATIVE WIND POWER EQUIPMENT
CO., LTD.   By:  

/s/ Bei Lu

    Name:   Bei Lu     Title:   President LENDER: NYGG (ASIA) LTD. By:  

/s/ Roger Li

 

Name:

Title:

 

Roger Li

Managing Director

 

6